NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                       MAR 27 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

CHRISTIE L. REED,                               No. 16-56100

      Plaintiff-cross-defendant-                D.C. No. 5:13-cv-00940-VAP-SP
      Appellant,

 v.                                             MEMORANDUM*

EDWARD R. SEIDNER; et al.,

      Defendants-cross-claimants-
      Appellees.


CHRISTIE L. REED,                               No. 16-56414

                Plaintiff,                      D.C. No. 5:13-cv-00940-VAP-SP

 v.

EVERETT CABRERA,

                Defendant-Appellant.

 v.

FEDERAL NATIONAL MORTGAGE
ASSOCIATION; et al.,

      Defendants-cross-claimants-
      Appellees,

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                   Appeals from the United States District Court
                       for the Central District of California
                    Virginia A. Phillips, Chief Judge, Presiding

                            Submitted March 13, 2018**

Before:      LEAVY, M. SMITH, and CHRISTEN, Circuit Judges.

      In these consolidated appeals, Christie L. Reed appeals pro se from the

district court’s summary judgment in her diversity action alleging state law claims

related to two pieces of real property. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo. Progressive Cas. Ins. Co. v. Owen, 519 F.3d 1035,

1037 (9th Cir. 2008). We affirm.

      The district court properly granted summary judgment on the unjust

enrichment claim against Reed because Reed failed to raise a genuine dispute of

material fact as to whether she was not unjustly enriched by the Seidners’ loan.

See Peterson v. Cellco P’ship, 80 Cal. Rptr. 3d 316, 323 (Ct. App. 2008) (elements

of unjust enrichment under California law).

      The district court properly granted summary judgment for Federal National

Mortgage Association (“Fannie Mae”) because Reed failed to raise a genuine

dispute of material fact as to whether Fannie Mae lacked title to the subject


      **
             The panel unanimously concludes these cases are suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                          2                                     16-56100
properties, and Reed’s claimed interest in the property was based upon a forged

deed that is void. See Cal. Civ. Code § 3412 (grounds for cancellation of

instruments); Cal. Civ. Proc. Code. § 761.020(c) (requirements for quiet title

claim); see also Firato v. Tuttle, 308 P.2d 333, 335 (Cal. 1957) (a deed that is

forged is void and defeats the claim of a subsequent bona fide purchaser).

      The district court did not abuse its discretion in denying Everett Cabrera’s

motion for a preliminary injunction because Cabrera failed to establish a likelihood

of success on the merits. See Inst. of Cetacean Research v. Sea Shepherd

Conservation Soc’y, 725 F.3d 940, 944 (9th Cir. 2013) (setting forth standard of

review and factors in considering whether to grant a preliminary injunction).

      The district court did not abuse its discretion in denying Cabrera’s motion to

disqualify the district judge because Cabrera failed to establish grounds for recusal.

See United States v. Johnson, 610 F.3d 1138, 1147 (9th Cir. 2010) (setting forth

standard of review and grounds for recusal).

      The district court did not abuse its discretion by denying in part Cabrera’s

request for judicial notice. See Lee v. City of Los Angeles, 250 F.3d 668, 689 (9th

Cir. 2001) (setting forth standard of review for a district court’s decision to take

judicial notice under Fed. R. Evid. 201).

                                            3                                   16-56100
      We reject as without merit Reed’s contentions that the district judge was

biased, or denied her due process and equal protection.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Reed’s motion to file a supplemental reply brief (Docket Entry No. 58) is

granted. The Clerk shall file the supplemental reply brief at Docket Entry No. 57.

      Reed’s request for judicial notice (Docket Entry No. 19) is denied.

      Cabrera’s request for judicial notice (Docket Entry No. 52) is denied.

      AFFIRMED.




                                          4                                       16-56100